Exhibit NIMOTUZUMAB DEMONSTRATES EFFICACY IN RANDOMIZED HEAD & NECK CANCER STUDY WITHOUT THE TOXICITIES ASSOCIATED WITH OTHER EGFR DRUGS - Results from a randomized Phase IIb trial reported at 2nnual Meeting - MISSISSAUGA, Canada - June 1, 2009 - YM BioSciences Inc. (NYSE Amex:YMI, TSX:YM, AIM:YMBA), a life sciences product development company that identifies and advances a diverse portfolio of promising cancer-related products at various stages of development, today reported that results from a randomized trial of nimotuzumab (aka BIOMAb/TheraCIM/h-R3) in patients with inoperable, locoregionally advanced Stage III/IVa head and neck cancer conducted by Reddy BK et al (Kidwai Memorial
